DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Akshay Avantsa, on 2/26/21:

CLAIMS
1.	(Currently Amended) A method for preparing excavation instructions 
receiving a digital file of [[the]] a site describing a target state of the site, a geographic boundary defining the perimeter of the geographic area of , and positions of one or more features within the site, the target state comprising an excavated hole located within the site; 
navigating an excavation vehicle (EV) through the site and concurrently recording contextual information about the site with a sensor physically mounted on 
identifying a portion of the geographic boundary 
aligning the digital file with the contextual information based on 1) positions of the one or more features both described in the digital file and recorded in the contextual information and 2) the geographic boundary 
generating a plurality of target tool paths based on the determined difference, the plurality of target tool paths describing instructions for actuating a tool mounted to the EV, wherein the actuation of the tool mounted [[on]] to the EV excavates earth from the site according to the dimensions of the excavated hole of the digital file, wherein at least one of the plurality of target tool paths is generated based on a weight of the EV.

2.	(Previously presented) The method of claim 1, wherein the digital file comprises geographic locations of one or more physical fiducials placed within the site.

4.	(Previously presented) The method of claim 1, wherein the digital file includes a dump pile, wherein the EV deposits earth excavated from the excavated hole at the dump pile. 
5.	(Previously presented) The method of claim 4, wherein a location of the dump pile is based on at least one of: 
the dimensions of the excavated hole of the digital file; 
an estimated compaction factor of the earth excavated from the site;
an estimated swell factor of the earth excavated from the site.
6.	(Canceled) 
7.	(Previously presented) The method of claim 1, wherein the sensor physically mounted on the EV is a spatial sensor, the method further comprising:
generating one or more point clouds representing portions of the site based on data captured by the spatial sensor; and
determining a position of the EV and an orientation of the tool mounted to the EV using the one or more point clouds.
8.	(Canceled) 
9.	(Previously presented) The method of claim 1, wherein the sensor physically mounted on the EV is an imaging sensor, the method further comprising:

determining a position of the EV and an orientation of the tool mounted to the EV using the one or more photographic images.
10.	(Previously Presented) The method of claim 1, further comprising generating a digital terrain model of the site by aligning positions and orientations of the one or more features recorded in the contextual information with positions and orientations of the one or more features in the digital file. 
11.	(Currently Amended) The method of claim 1, 
wherein aligning the digital file with the contextual information generates a digital terrain model of the excavated hole comprising excavated hole; and 
wherein the plurality of target tool paths describes instructions for actuating the tool mounted to the EV, wherein the actuation creates in the excavated hole
12.	(Currently Amended) The method of claim 11, wherein generating the digital terrain model 
collecting a volume of earth with the tool; 

generating one or more geometric parameters for [[the]] each of the one or more cutbacks in the digital file based on the soil cohesion measurement. 
13.	(Currently Amended) The method of claim 11, wherein generating the digital terrain model 
receiving information describing an expected presence of human operators within the geographic area of the site 
updating one or more geometric parameters for the [[the]] each of the one or more cutbacks in the digital file based on the expected presence. 
14.	(Currently Amended) The method of claim 11, wherein generating the digital terrain model 
receiving an estimate describing [[the]] a length of time for excavating earth from the site 
15.	(Currently Amended) The method of claim 1, 
wherein aligning the digital file with the contextual information generates a excavated hole comprising excavated hole; and 
wherein the plurality of target tool paths describes instructions for actuating the tool mounted to the EV, wherein the actuation creates one or more slope backs in the excavated hole
16.	(Previously Presented) The method of claim 1, further comprising:
generating a finish tool path describing instructions for actuating the tool mounted to the EV, wherein the actuation of the tool mounted to the EV shapes a bottom surface of the excavated hole after excavation of the hole is completed. 
17.	(Currently Amended) The method of claim 1, 
of target tool paths describes instructions for actuating the tool mounted to the EV, wherein the actuation of the tool mounted to the EV excavates earth representing a fraction of the dimensions of the excavated hole.
18.	(Currently Amended) The method of claim [[17]] 1, wherein each target tool path of the plurality of target tool paths is generated based on at least one of:
a soil composition measurement; 
a property of the tool mounted to the EV; 
a property of a maneuvering equipment of the EV; and
a property of the EV. 
19.	(Previously presented) The method of claim 18, wherein the property of the tool mounted to the EV is a size of the tool. 

21.	(Previously presented) The method of claim 18, wherein the property of the maneuvering equipment of the EV is a force exerted on the maneuvering equipment by the tool mounted to the EV when in contact with a ground surface of the site. 
22.	(Currently Amended) The method of claim [[17]] 1, wherein each target tool path of the plurality of target tool paths is a two-dimensional shape representing a path, wherein movement of the tool mounted to the EV along the path excavates earth from the site. 
23.	(Currently Amended) The method of claim [[17]] 1, wherein each target tool path of the plurality of target tool path is a three-dimensional volume in a three dimensional coordinate space representing a volume of earth, wherein movement of the tool mounted to the EV according to the target tool path excavates the volume of earth from the site. 
24.	(Currently Amended) The method of claim [[17]] 1, wherein each target tool path of the plurality of target tool paths is rectangular in two dimensions or hyperrectangular in three dimensions. 
25.	(Currently Amended) The method of claim [[17]] 1, wherein each target tool path of the plurality of target tool paths is curved along a ground surface. 
26.	(Previously Presented) The method of claim 1, further comprising:

communicating the set of instructions to a controller mounted to EV, wherein the controller executes the set of instructions, the execution of the set of instructions actuating the tool mounted to the EV. 
27.	(Original) The method of claim 1, wherein the difference between the target state of the site and the current state of the site describes a depth of the excavated hole of the digital file. 
28.	(Currently Amended) A non-transitory computer readable storage medium storing instructions for preparing excavation instructions encoded thereon that, when executed by a processor, cause the processor to:
receive a digital file of [[the]] a site describing a target state of the site, a geographic boundary defining the perimeter of the geographic area of 
navigate an excavation vehicle (EV) through the site and concurrently recording contextual information about the site with a sensor physically mounted on the EV, the contextual information representing a current state of the site and a position of the one or more features within the site; 
identify a portion of the geographic boundary 
geographic boundary of the site described in the digital file and the portion of the geographic boundary identified from the contextual information, wherein the alignment determines a difference between the target state of the site and the current state of the site, the determined difference representing dimensions of the excavated hole in the digital file; and
generate a plurality of target tool paths based on the determined difference, the plurality of target tool paths describing instructions for actuating a tool mounted to the EV, wherein the actuation of the tool mounted [[on]] to the EV excavates earth from the site according to the dimensions of the excavated hole of the digital file, wherein at least one of the plurality of target tool paths is generated based on a weight of the EV. 
29.	(Currently Amended) A system for preparing excavation instructions composing:
a processor; and
a non-transitory computer readable storage medium storing instructions for preparing a representation of a site to be excavated by an excavation vehicle (EV) encoded thereon that, when executed by a processor, cause the processor to:
receive a digital file of the site describing a target state of the site, a geographic boundary defining the perimeter of the geographic area of 
navigate an excavation vehicle (EV) through the site and concurrently recording contextual information about the site with a sensor physically mounted on the EV, the contextual information representing a current state of the site and a 
identify a portion of the geographic boundary 
align the digital file with the contextual information based on 1) positions of the one or more features both described in the digital file and recorded in the contextual information and 2) the geographic boundary of the site described in the digital file and the portion of the geographic boundary identified from the contextual information, wherein the alignment determines a difference between the target state of the site and the current state of the site, the determined difference representing dimensions of the excavated hole in the digital file; and
generate a plurality of target tool paths based on the determined difference, the plurality of target tool paths describing instructions for actuating a tool mounted to the EV, wherein the to the EV excavates earth from the site according to the dimensions of the excavated hole of the digital file, wherein at least one of the plurality of target tool paths is generated based on a weight of the EV.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J. HAN whose telephone number is 571-270-3980. The examiner can normally be reached on M-Th and every other F (7:30 AM – 5 PM).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad, can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Charles J Han/